In an action for separation, in which the defendant-husband counterclaimed for annulment, he appeals from so much of an order of the Supreme Court, Westchester County, dated July 18, 1967, as allowed plaintiff $420 for counsel fees and for obtaining a transcript of the stenographic minutes of the trial, in the prosecution of her appeal from the judgment rendered after trial. Order affirmed, with $25 costs and dsibursements. The allowance granted rested within the discretionary power of the Special Term (Math v. Math, 28 A D 2d 723; Martin v. Martin, 28 A D 2d 897). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.